Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 20, 1977, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to dismiss the indictment upon the ground that he had been denied his constitutional and statutory rights to a speedy trial. By order dated December 11, 1978, this court remanded the case to the County Court to hear and report on whether defendant was denied his right to a speedy trial and directed that the appeal be held in abeyance in the interim (People v Donohue, 66 AD2d 801). The court has now complied and rendered a report in accordance therewith. Judgment affirmed. We find that neither defendant’s constitutional nor statutory right to a speedy trial was violated on the facts of this case. We have examined defendant’s additional contentions with respect to the charge to the jury and to the sentence imposed, and find them to be without merit. Titone, J. P., Margett, Martuscello and O’Connor, JJ., concur.